       Case 9:20-cr-00032-DWM Document 107 Filed 04/09/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

UNITED STATES OF AMERICA,                             CR 20–32–M–DWM

                     Plaintiff,

vs.                                                         ORDER

MATTHEW ANTHONY MARSHALL,

                      Defendant.


      The defendant has filed an unopposed motion for a 45-day continuance in

this case so that he may “seek and obtain private counsel” to replace his current

CJA counsel. (Doc. 106.) Given the existing deadlines under the Classified

Information Procedures Act (“CIPA”), (Doc. 79),

      IT IS ORDERED that the motion to continue, (Doc. 106), is DENIED. The

defendant’s CIPA § 6 response remains due today.

      IT IS FURTHER ORDERED that the defendant and his current CJA

counsel, along with putative private counsel, shall appear at an ex parte hearing on

May 10, 2021, at 1:30 p.m. at the Russell Smith Courthouse in Missoula, Montana.

      DATED this 9th day of April, 2021.
